Appellant was prosecuted and convicted of the offense of pursuing the business and occupation of selling intoxicating liquors in prohibition territory. There are no statements of facts nor bills of exception accompanying the record; so the only question presented that we can review is the motion to quash the indictment.
The first ground in the motion is that the indictment fails to allege that "a valid and legal election" was held. The indictment follows the usual and customary form approved by this court in this respect, that an election was held to determine whether or not the sale of intoxicating liquors should be prohibited and at said election it was determined the sale should be prohibited, and the court declared the result of said *Page 247 
election, entered an order to that effect, which order was duly published, and it was not necessary to state that the election so held was "a valid and legal one." Acts of Thirtieth Legislature, chapter 8, page 447, which provides within what time said election may be contested, and if no contest is filed it shall be conclusively presumed that said election was a valid one.
The other grounds are equally without merit, the indictment being drawn in terms frequently approved by this court.
The judgment is affirmed.
Affirmed.
[Rehearing denied April 25, 1913. — Reporter.]
                          ON REHEARING.                          May 28, 1913.